DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/22 has been entered.
 
In light of the amendment filed 2/24/22, claims 1-6 and 19-21 have been canceled.  Claims 7-19 and 22-23 remain in the application for prosecution thereof.  

In light of the amendment filed 2/24/22, the 35 USC 103 rejections have been withdrawn, however, the following rejections have been necessitated by the amendment.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) further in combination with Inoue (3,670,137).  
Ray et al. (2002/0153627) teaches a cermet inert anode material including ceramic phase particles and metal phase particles (abstract).  The metal phase particles include copper oxide [0008].  Ray et al. (2002/0153627) teaches spray drying the coating and then sintering in atmosphere including oxygen [0030]-[0031].  
Ray et al. (2002/0153627) fails to teach the sintering to be by xenon lamp.
Carlson et al. (2017/0098857) teaches a similar process whereby copper oxide particles and sintered to form the metal coating whereby the sintering is performed by xenon lamp [0050]-[0056].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Ray et al. (2002/0153627) process to apply using a dispersion and sintering using light source as evidenced by 
Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) in combination with Inoue (3,670,137) fail to teach sintering to not melt the particles and in an oxidizing atmosphere.
Inoue (3,670,137) teaches a similar process where sintering is performed in an oxidizing atmosphere without melting of the particles (col. 3, lines 59-61 and claim 3).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) to form the structure by sintering without melting in an oxidizing atmosphere as evidenced by Inoue (3,670,137) with the expectation of achieving similar success, i.e. sintering of the particles without melting to produce conductive parts.
Regarding claim 7, the Examiner takes the position that the claimed slice is represented by a coating layer of Ray et al. (2002/0153627) and hence is met by the references.
Regarding claim 16, Ray et al. (2002/0153627) teaches applying the dispersion by spraying [0027].
Regarding claim 17, Ray et al. (2002/0153627) teaches a planar substrate.
Regarding claim 18, the claim recites repeating the depositing and sintering steps to form multiple layers.  It has been well settled that the mere duplication of has no patentable significance unless a new and unexpected result is produced.  
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) further in combination with Inoue (3,670,137) further in combination with Kawato et al. (2016/0007455).
Features detailed above concerning the teachings of Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) further in combination with Inoue (3,670,137) are incorporated here.
Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) fail to teach the claimed non-contact drying of the coating prior to sintering.
Kawato et al. (2016/0007455) teaches non-contact drying after applying the dispersion and before sintering by heating which would be inclusive of infrared or near infrared heaters and expected to produce similar results [0031].  Kawato et al. (2016/0007455) also teaches drying using light which is electromagnetic [0032].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) by incorporating a separate drying step in place of the spray drying as evidenced by Kawato et al. (2016/0007455) with the expectation of producing a drying coating prior to sintering.

Claims 13-15 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) .
Features detailed above concerning the teachings of Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) further in combination with Inoue (3,670,137) are incorporated here.
Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) fails to teach the claimed ceramic phase particles.
Tucker et al. (2011/0053041) teaches the Cu-based cermet to form an interconnected lattice interpenetrating whereby the Cu alloy occupies the void space formed by the porous ceramic YSZ [0044] and also the cermet can by YSZ or include ceria-doped YSZ [0038].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) by incorporating the claimed ceramic phase materials as evidenced by Tucker et al. (2011/0053041) with the expectation of producing the claimed cermet coating layer.
Regarding claims 22 and 23, the ceramic and copper particles would be co-sintered and comprise sintered copper particles and sintered ceramic particles

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) further in .
Features detailed above concerning the teachings of Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) further in combination with Inoue (3,670,137) are incorporated here.
Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) further in combination with Inoue (3,670,137) fail to teach the size of particles compared to one another and the dispersion being alkaline.
Seabaugh et al. (2003/0027033) teaches a similar process whereby a nanocomposite electrode is formed using ceramic electrolyte particles and copper oxide (abstract).   Seabaugh et al. (2003/0027033) teaches the electrolyte powder to be nanoscale and the electrode powder to by micron sized [0044].  Seabaugh et al. (2003/0027033) teaches the dispersion having a pH of about 7 [0048].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Ray et al. (2002/0153627) in combination with Carlson et al. (2017/0098857) further in combination with Inoue (3,670,137) process to include particles sizes of the ceramic electrolyte and the metal as well as the pH of the dispersion as evidenced by Seabaugh et al. (2003/0027033) with the expectation of achieving similar success.
Regarding claim 10, the pH of 7 is considered neutral or both alkaline and acidic and meets the claimed limitation.  

Response to Amendment
Applicant’s arguments with respect to claims 7-19 and 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argued prior art taught composition including metal particles whereas the claims are limited to copper oxide and/or ceramic oxide particles.
Ray et al. (2002/0153627) teaches this as detailed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428.  The examiner can normally be reached on Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN K TALBOT/Primary Examiner, Art Unit 1715